Citation Nr: 0600543	
Decision Date: 01/09/06    Archive Date: 01/19/06

DOCKET NO.  04-09 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Eligibility for Survivors' and Dependents' Educational 
Assistance (DEA) pursuant to Chapter 35, Title 38 of the 
United States Code.


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran served on active duty from April to September 
1970, September 1973 to January 1974, and December 1985 to 
August 1995.  He had additional service in the Army National 
Guard.

This matter comes to the Board of Veterans' Appeals (Board) 
from a December 2002 determination by the Department of 
Veterans Affairs (VA) Regional Office (RO) that the 
appellant, the veteran's daughter, was not eligible for DEA 
(Chapter 35) educational assistance.  The appellant perfected 
an appeal of that decision.


FINDINGS OF FACT

1.  In a February 2002 rating decision the RO initially 
determined that the veteran was permanently and totally 
disabled effective February 1, 1999.

2.  The appellant, who was born in October 1975, submitted an 
original application for Chapter 35 educational assistance in 
March 2002.

3.  In the March 2002 application the appellant claimed 
entitlement to Chapter 35 educational assistance for a 
program of education for the period of February 1999 through 
May 2000.

4.  The appellant's eligibility period for Chapter 35 
educational assistance may begin on February 1, 1999, 
depending on whether she participated in an approved 
educational program.


CONCLUSION OF LAW

The appellant may be eligible for an effective date of 
February 1, 1999, for Chapter 35 educational assistance.  
38 U.S.C.A. §§ 3512, 5113 (West 2002); 38 C.F.R. §§ 21.1029, 
21.4131 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION
Development of the Claim

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA), which have been 
codified at 38 U.S.C.A. §§ 5103, 5103A (West 2002).  VA has 
issued a regulation to implement the provisions of the VCAA, 
which is codified at 38 C.F.R. §3.159 (2005).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits, and to assist claimants 
in the development of their claims.  

The Board notes that the RO has not notified the appellant of 
the information and evidence needed to substantiate her claim 
for Chapter 35 educational assistance.  As will be shown 
below, however, the Board's disposition of her appeal is 
fully favorable to the appellant.  For that reason the Board 
finds that she has not been prejudiced by the RO's failure to 
provide her a section 5103(a) notice.  See Mayfield v. 
Nicholson, 19 Vet. App. 103, 116 (2005), motion for review en 
banc denied (May 27, 2005) (an error in the adjudicative 
process is not prejudicial unless it affects the essential 
fairness of the adjudication).  
Relevant Laws and Regulations

The regulation pertaining to the commencing date for an award 
of educational assistance provides that if the award is the 
first award of educational assistance for the program of 
education, the commencing date will be the later of: (1) the 
date the educational institution certifies as the beginning 
of the educational program; (2) one year before the date of 
claim as determined by 38 C.F.R. § 21.1029(b); (3) the 
effective date of the approval of the course, or one year 
before the date VA receives the approval notice, whichever is 
later.  38 C.F.R. § 21.4131 (2005).  

Section 21.1029 provides that the date of claim is the date 
on which a valid claim or application for educational 
assistance is considered to have been filed with VA, for 
purposes of determining the commencing date of an award of 
educational assistance.

Chapter 35 of the statute was amended in November 2000 to 
provide that if VA first finds that the parent from whom 
eligibility is derived has a service-connected total and 
permanent disability after the eligible person's eighteenth 
birthday, but before the person's twenty-sixth birthday, the 
eight-year period of eligibility shall begin on the date 
elected by that person to be the beginning date if:
(A) the Secretary approves the beginning date;
(B) the eligible person elects that beginning date 
within 60 days of written notice by VA of that person's 
opportunity to make such election, such notice including a 
statement of the deadline for the election imposed under this 
subparagraph; and
(C) that beginning date is the effective date of the 
rating or the date of notification establishing a total and 
permanent disability rating, which ever is more advantageous 
to the person, or any date in between.

The term "first finds" is defined as the effective date of 
the rating or date of notification to the veteran from whom 
eligibility is derived establishing a permanent and total 
rating, whichever is more advantageous to the eligible 
person.

See Veterans Benefits and Health Care Improvement Act of 
2000, Pub. L. No. 106-419, § 112, 114 Stat. 1822 (Nov. 1, 
2000) (codified at 38 U.S.C.A. § 3512(a)(3), (d) (West 
2002)).

In other words, and as applicable to this case, if VA 
determines that a veteran has a permanent and total 
disability between his dependent child's 18th and 26th 
birthdays, and the dependent child so elects, the period of 
eligibility may begin on the effective date of the permanent 
and total rating; the date of the decision establishing such 
a rating; or any date in between, which ever is more 
advantageous to the dependent child.  The eligibility period 
would then end eight years from the beginning date.

The statute pertaining to the effective date of the 
commencement of educational assistance was also revised in 
November 2000, to give effect to the provision allowing an 
individual to elect an eligibility period that begins with 
the effective date for the award of a total and permanent 
rating.  According to the revision, if the individual 
qualifies to elect an eligibility period that begins with the 
effective date of a total and permanent rating, in 
determining the commencement date for an award of educational 
assistance VA may consider the individual's application as 
having been filed on the eligibility date.  This provision 
applies if (1) that eligibility date is more than one year 
before the date of the initial rating decision; (2) the 
individual submits an application for Chapter 35 educational 
assistance within one year of the rating decision; (3) the 
individual claims educational assistance for an approved 
program of education for a period preceding the one-year 
period ending on the date on which the application is 
received by VA.  These provisions are applicable if the 
individual would have been entitled to such educational 
assistance for such program of education if the individual 
had actually submitted an application on the eligibility 
date.  See Veterans Benefits and Health Care Improvement Act 
of 2000, Pub. L. No. 106-419, § 113, 114 Stat. 1822 (Nov. 1, 
2000) (codified at 38 U.S.C.A. § 5113 (West 2002)).

In other words, if the individual is eligible to elect an 
eligibility period that begins with the effective date of an 
award of a total and permanent disability rating, and the 
individual submits an application for Chapter 35 educational 
assistance within one year of notice of the rating decision 
establishing the total and permanent rating, the individual 
will be deemed to have filed for Chapter 35 benefits at the 
beginning of the eligibility period.  Although the statutes 
were amended in November 2000, the regulations pertaining to 
determining the commencement dates for awards of Chapter 35 
educational assistance (38 C.F.R. §§ 21.1029, 21.4131) have 
not yet been revised to bring them into compliance with the 
statutory revisions, and cannot be relied upon in determining 
the appellant's eligibility for Chapter 35 benefits.
Analysis

In an October 1998 rating decision the RO awarded the veteran 
a total disability rating based on individual 
unemployability, but denied entitlement to Chapter 35 
educational assistance on the basis that the total rating was 
not permanent.  In a February 2002 rating decision the RO 
determined that the veteran's total disability was permanent, 
and established entitlement to Chapter 35 educational 
assistance effective February 1, 1999.

In March 2002 the appellant submitted an application for 
Chapter 35 educational assistance, and reported having 
attended the Perimeter College from September 1996 to May 
2000.  She also submitted a certification from the college 
verifying her student status during that time frame.  The 
evidence in the claims file shows that she was born in 
October 1975, so that she was between the ages of 18 and 26 
on the effective date of the total and permanent rating.  She 
is, therefore, potentially entitled to an effective date of 
February 1, 1999, for the commencement of the award of 
Chapter 35 educational assistance.

It is not clear from the evidence in the claims file whether 
the educational program in which she participated from 
February 1999 to May 2000 was an approved program.  In 
addition, although her intent to elect to have her 
eligibility period begin in February 1999 might be assumed 
from her application for educational assistance, she has not 
formally elected such an eligibility period.  If she is given 
proper notice of her right to make such an election, and does 
so, she is deemed to have submitted an application for 
Chapter 35 benefits on that date.  




ORDER

Eligibility for an effective date of February 1, 1999, for 
the commencement of Chapter 35 educational assistance is 
granted, subject to the determination of whether she would 
have been entitled to such educational assistance if she had 
actually submitted an application on that date.




____________________________________________
J. E. Day
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


